UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6663



BARTHOLOMEW ROBINSON,

                                            Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III, all personal and joint
assets, Governor of Virginia; RONALD J.
ANGELONE, all personal and joint assets, Di-
rector of Virginia Department of Corrections;
L. W. HUFFMAN, all personal and joint assets,
Regional Administrative Director; L. M. SAUN-
DERS, all personal and joint assets, Warden of
Augusta Correctional Center; P. MASSIE, all
personal and joint assets, Captain at Augusta
Correctional Center; SERGEANT THOMPSON, all
personal and joint assets, Sergeant at Augusta
Correctional Center and Inst. Investigator
Officer; RUFUS FLEMING, all personal and joint
assets, Regional Admin. SHCC; H. R. POWELL,
all personal and joint assets, Warden of
Southampton Correctional Center; W. W. PIXLEY,
all personal and joint assets, Assistant War-
den of Operation at SHCC; A. P. GRIZZARD, all
personal and joint assets, Operation Officer
at SHCC; W. THRONE, all personal and joint
assets, Major; Security Officer at SHCC; J.
BARNES, all personal and joint assets, Lieu-
tenant, Security at SHCC; SERGEANT HEDGEPETH,
all personal and joint assets, Sergeant,
Security Officer at SHCC; B. SUTTON, all
personal and joint assets, Captain, Security
Officer at SHCC; J. SYKES, all personal and
joint assets, Sergeant, Security Officer at
SHCC; J. DUNN, all, personal and joint assets,
Officer at SHCC; G. COOPER, all personal and
joint assets, Officer at SHCC; B. SEAL, all
personal and joint assets, Sergeant, Hearing
Officer at SHCC; S. BEALS, all personal and
joint assets, Inst. Ombudmans/Grievance Co-
ordinator at SHCC; W. G. MATTHEWS, all person-
al and joint assets, Superintendent Grounds/
Building at SHCC; K. CRIBBS, all personal and
joint assets, (OSA) Officer at SHCC; M.
SABRELL, all personal and joint assets, Food
Service Supervisor at SHCC; A. GILLIAM, all
personal and joint assets, Personal Property
Office at SHCC; J. JOHNSON, all personal and
joint assets, Food Service Manager at SHCC,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-534-2)


Submitted:   October 8, 1999          Decided:   November 10, 1999


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bartholomew Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Bartholomew Robinson, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.     Robinson's motions for

appointment of counsel and law library access are denied.      See

Robinson v. Gilmore, No. CA-99-534-2 (E.D. Va. May 6, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 3